DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received on 02/16/2022 has been entered and made of record.
Claims 1-20 are pending.

Response to Arguments/Remarks
Applicant's arguments filed 2/16/2022 with respect to claim 1 have been fully considered but they are not persuasive.
Applicant argues that “Lawton fails to teach or suggest ‘modifying the video stream based on the selected blur operation to generate a blur image.’ Specifically, none of the editing tools discussed in Lawton include a "blur" operation and shading and blending an image is not the same as generating a ‘blur’ image, as claimed”. 
The Examiner respectfully disagrees. Shading and blending, by definition, are techniques with which a homogeneous and coherent transition is obtained. Applying shading and blending to pixels “along a curve; surrounding a point; on either side of a boundary” (Lawton, col. 7, lines 1-6) makes the image less sharp, hence generates a blurred image. 
Given this reasonable interpretation of the claims and the prior art, the Examiner respectfully insists that the rejections of claim 1 under 35 U.S.C. 102(a)(1) set forth below is proper.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6, 11-12, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lawton et al. (hereafter referred to as “Lawton”, US 5,990,901). 

Regarding claim 1, Lawton discloses a method comprising: 
accessing, by one or more processors, a video stream captured by a client device (Figs. 1&2, original images from the video display memory 42a. also refer to col. 7, lines 20-26); 
receiving input that selects an image capture mode icon from a plurality of image capture mode icons (Figs. 2&7 and col. 2, lines 33-36, user selects the view that best matches an object to be edited in the original image); 
selecting a blur operation from a plurality of blur operations based on the image capture mode icon selected by the input (col. 7, lines 4-6 and 20-26, “The editing tools 58 associated with the model 62 perform shading and blending functions”, “after the model 62 is registered with the original image 66, the editing tool or tools 58 are automatically executed, resulting in an edited image 68”); and 
modifying the video stream based on the selected blur operation (col. 7, lines 20-26 “The edited image 68 resides in the video display memory 42a and is used to update the frame buffer so that the edited image is 25 displayed to the user.”) to generate a blur image (Lawton, col. 7, lines 1-6, applying shading and blending to pixels “along a curve; surrounding a point; on either side of a boundary” makes the image less sharp, hence generates a blurred image).

Regarding claim 2, Lawton discloses the method of claim 1, wherein a first blur operation corresponds to a first frame rate and wherein a second blur operation corresponds to a second frame rate (col. 2 line 56 to col. 3, line 23. Using different editing techniques (morphing, correcting flaws, etc.) results in different processing time, hence different frame rate).

Regarding claim 6, Lawton discloses the method of claim 1, further comprising selecting between the plurality of blur operations based on priority values associated with the plurality of blur operations (col. 2, lines 39-59, “prompting a user to locate attributes in the object that match the attributes in the model … Once the attributes of the model are registered with the like attributes of the object to be edited, one or more editing processes linked to the model are automatically applied to the object”. The attributes/nodes correspond to “priority values” in the claim).

Claims 11-12, 16 and 20 have been analyzed and are rejected for the reasons outlined in the rejection of claims 1-2, 6 and 1 above, respectively. Lawton’s system is computer based (Fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 8, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lawton (US 5,990,901), and in view of Apteker et al. (hereafter referred to as ‘Apteker’,  "Video acceptability and frame rate," in IEEE MultiMedia, vol. 2, no. 3, pp. 32-40, Fall 1995). 

Regarding claim 3, Lawton discloses the method of claim 2, but fails to expressly disclose comparing the first frame rate and the second frame rate with a frame rate threshold.
However, as disclosed in Apteker, video frame rate is an essential parameter for video acceptability (page 32, section “The video watchability experiment”). Especially in real-time applications, it is essential that the editing processes in Lawton result in a frame rate higher than a certain value to ensure continuous video display.   


Regarding claim 8, Lawton discloses the method of claim 1, but fails to expressly disclose selecting between the plurality of blur operations based on size information associated with the video stream. 
However, image processing time depends on image size and system resources (see for example Apteker, section “QoS parameters” and “A Dynamic QoS Protocol” on pages 32-33. Continuity of motion picture delivery depends on image resolution (i.e., size information) and computational resources such as processor and memory). 
The different editing techniques disclosed in Lawton require different amount of processing time, which depends on image resolution/size and computational resources such as processor and memory. In consequence, to ensure continuous video display, whether or not an editing process can be selected obviously depends on the image size and processing power of the device. 
 Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 8 from the teachings of Lawton and Apteker. 

Regarding claim 17, please refer to analysis of claim 3. The different editing techniques (morphing, correcting flaws, etc.) disclosed in Lawton require different amount of processing resources. To ensure continuous video display, the selection of the editing techniques must consider available processing resources.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 17 from the teachings of Lawton and Apteker. 

Claims 13 and 18 have been analyzed and are rejected for the reasons outlined above regarding claims 3 and 8, respectively. 

Allowable Subject Matter
Claims 4-5, 7, 9-10, 14-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 

Examiner’s note
Applicant is encouraged to schedule a telephone interview with the Examiner to discuss any issues related to the claimed invention and the references cited in the 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/LI LIU/Primary Examiner, Art Unit 2666